DISSENTING OPINION OP
RICE, C. J.
I respectfully dissent.
I concede the correctness of the majority’s view as to the nonapplicability of Mutual Telephone Company v. Hawaiian Contracting Company, Limited, 31 Haw. 296, to the instant case and that the question whether the defendant’s blasting was the proximate cause of damage to the plaintiffs’ house should be submitted to the jury. However, I disagree with the majority in respect to the adoption in this Territory of the rule of absolute liability of a user of dynamite, regardless of the extent of care in the use thereof and I would modify the rule to relieve the user of dynamite of liability in the event the jury should find that the use of dynamite was with such extreme care, in a situation and under circumstances that resultant damage would not reasonably be foreseeable and expected. A jury could be instructed accordingly.
To advert to the majority opinion, the “wild animal” has, indeed, been domesticated. Like the elephant of the East, once wild, but which by domestication has become the useful servant of man, dynamite, properly handled is no longer “mid,” because its potentiality has become known and results of its use reasonably predictable through collection and study of data, the application of scientific knowledge thereto and establishment of recognized tables therefrom and measurement, by scientific instruments, of *366the concussions and vibrations, etc., resulting from blasting with a given quantity, or varying quantities, of dynamite.
The majority opinion uses the term “high explosives.” In the instant case the evidence relates only to the use of dynamite by the defendant. Granting that to be a “high explosive” it is one in common use and, as said supra, the potentiality of which is now known and the results of its use reasonably predictable.
See: Booth v. Rome, W. & O. Terminal B. Co., 140 N. Y. 267, 24 L. R. A. 105, 37 Am. St. Rep. 552; Benton Gravel Co. v. Wright, 206 Ark. 930, 175 S. W. (2d) 208; Albison v. Robbins & White, Inc., 151 Me. 114, 116 A. (2d) 608; Foster v. Preston Mill Co., 268 P. (2d) 645, 44 Wash. (2d) 440; 22 Am. Jur., Explosion and Explosives, §§ 46, 47, and 48, pp. 175-176; and §54, pp. 180-182 and citations in note 19 thereto; also, Harper and James, The Law of Torts, v.ol. 2, pp. 815-819.